Citation Nr: 1210686	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial disability rating in excess of 30 percent prior to January 1, 2006, for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 50 percent prior to July 1, 2009, for PTSD.  

4.  Entitlement to a disability rating in excess of 70 percent since July 1, 2009, for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972, and from October 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of this appeal, the Veteran requested a personal hearing before a Veterans Law Judge, seated at the RO.  In July 2011, the Veteran withdrew, via his representative, his request for a personal hearing.  

The Board notes that the Veteran also initiated an appeal of the RO's denial of service connection for a heart disorder.  Subsequently, however, the Veteran was granted, in a February 2011 rating decision, service connection for coronary artery disease.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Veteran has also initiated an appeal of the effective date assigned for the award of a 70 percent disability rating for his service-connected PTSD, currently effective July 1, 2009.  The Board finds that because it has jurisdiction regarding the issue of entitlement to an increased initial rating from May 20, 2002, the effective date of the grant of service connection for PTSD, to the present, it already has jurisdiction over the effective date of the 70 percent award.  For all practical purposes, entitlement to an earlier effective date for the award of a 70 percent disability rating is merely a restatement of the pending issue of entitlement to a higher disability rating for the same period.  Thus, entitlement to an earlier effective date will be considered as part of the pending increased initial rating claim.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 1, 2006, the Veteran's PTSD was characterized by depression, poor sleep, heightened irritability and anger, and a depressed mood, resulting in serious impairment.  

2.  Prior to July 1, 2009, the Veteran's PTSD resulted in nightmares, some social isolation, and a depressed mood, but without illogical speech or thought patterns, impaired impulse control, or spatial disorientation.  

3.  Effective July 1, 2009, the Veteran's PTSD results in severe symptoms, including hypervigilance, nightmares, and increased social isolation, but without gross impairment in his thought process or communication, a persistent danger of harm to himself or others, or an inability to perform the activities of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 50 percent and no higher prior to January 1, 2006, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a disability rating in excess of 50 percent prior to July 1, 2009, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for entitlement to a disability rating in excess of 70 percent effective July 1, 2009, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In November 2002, March 2003, August 2006, and May 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the August 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the January 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, with regard to this initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in January 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an increased initial rating for his PTSD.  This disability is rated as 30 percent disabling prior to January 1, 2006, 50 percent disabling prior to July 1, 2009, and 70 percent disabling thereafter.  The Veteran has also been awarded on several occasions temporary total ratings for convalescence purposes while receiving inpatient treatment for his PTSD.  As the Veteran has not disputed the length of these periods, that issue is not before the Board.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders, which provides a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In the present case, the Veteran's claims file includes several volumes of medical treatment records spanning a period of many years.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In August 2002, the Veteran was afforded an intake examination at a local VA PTSD clinic.  He gave a history of polysubstance abuse since service in Vietnam.  He reported combat-related nightmares on a frequent basis, along with night sweats and insomnia.  Flashbacks and intrusive thoughts were also reported.  On objective evaluation, the Veteran displayed logical thought processes and goal-directed speech.  No evidence of hallucinations or thought disorders was noted.  His memory for traumatic events was fair, and he denied homicidal or suicidal plans.  The Beck Depression Inventory, Mississippi PTSD scale, and the Minnesota Multiphasic Personality Inventory tests were all afforded the Veteran; however, the results were invalid due to gross elevation of validity and clinical scales.  Some psychiatric residuals of the Veteran's in-service experiences were nevertheless indicated.  The final impression was of polysubstance dependence.  A Global Assessment of Functioning (GAF) score of 38 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The Veteran was next afforded a VA mental health consultation in February 2003.  He reported coming under enemy attack during his military service in Vietnam, and witnessing a helicopter crash, with fatalities, while stationed in Korea.  Regarding his history of substance abuse, he reported sobriety for the past nine months.  Reported psychiatric symptoms included nightmares, insomnia, hypervigilance, intrusive thoughts, depression, and anxiety.  On objective evaluation, the Veteran was informative and cooperative, with slightly pressured speech.  The examiner determined that a diagnosis of PTSD was warranted.  A GAF score of 46 was assigned.  A GAF score of 50-41 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

In May 2003, the Veteran underwent an intake psychiatric assessment at a VA medical center.  His reported symptoms included poor sleep, nightmares, social isolation, problems maintaining employment, uncontrolled anger, depression, nightmares, and suicidal ideation.  On physical evaluation, his appearance was unkempt, and his mood was anxious.  He was fully oriented.  His intelligence was below average, and his speech was at a slowed pace.  He tended to ramble when he spoke.  His memory function and judgment were impaired, his affect was blunted, and his insight was poor.  Hallucinations were denied.  Some suicidal and homicidal ideation was reported, without specific plans.  He was currently employed as a landscaper, and denied any legal issues related to his PTSD.  He was recently divorced from his wife, and reported a fair relationship with his children.  The final impression was of PTSD.  

From April to December 2003, the Veteran was treated at a VA PTSD residential treatment program.  He was noted to make good progress with his treatment.  A December 2003 discharge summary described him as cooperative and well-behaved, with relevant and coherent speech.  He was fully oriented.  His affect was neutral and appropriate to his thought contents.  He denied suicidal thoughts or plans, as well as hallucinations.  PTSD was confirmed.  The Veteran was considered competent.  On discharge, his GAF score was 47.  

The Veteran was next afforded a VA psychiatric examination in December 2004.  He reported receiving ongoing VA outpatient treatment after having graduated from the inpatient PTSD treatment program.  His reported symptoms included sleep disturbances, poor socialization, social isolation, and insomnia.  He stated he was divorced from his wife, but still had some contact with her.  He denied any legal difficulties.  He was not currently employed.  The examiner described the Veteran has honest and forthright in his presentation, with good memory and concentration.  His thought processes were within normal limits, and the Veteran was able to communicate in a logical, coherent fashion.  The final impression was of PTSD, with mild to moderate symptomatology.  A GAF score of 45 was assigned, and the Veteran was considered competent.  

In April 2005, the Veteran was again examined by a VA physician regarding his PTSD.  The Veteran reported ongoing outpatient treatment for his PTSD, along with the use of medications.  Current symptoms included sleeplessness, nightmares, social isolation, and irritability.  He was divorced, but still had contact with his ex-wife, as well as his adult daughter, who lived in the same town.  On objective evaluation, the Veteran was able to converse in a logical, coherent fashion, and he was alert and fully-oriented.  He was cooperative with the examiner, and displayed no cognitive impairment.  The examiner described the Veteran as of limited intelligence, and likely unemployable for that reason, along with his history of substance abuse.  The final impression was of PTSD, moderate, with a GAF score of 50.  The Veteran was considered competent by the examiner to manage his financial affairs.  

In May 2005, a statement was received from the Veteran's ex-wife, who stated that upon his return from Vietnam, the Veteran exhibited poor sleep, aimlessness, and occasional violent outbursts towards her.  He also became addicted to drugs, and she eventually divorced him.  She submitted a similar statement in January 2011, stating that the Veteran's PTSD resulted in a slow decline in his mental health.  

The Veteran was again hospitalized at a VA medical center for treatment of his PTSD from August to December 2005.  His reported symptoms included insomnia, nightmares, depression, social isolation, intrusive thoughts, and anger.  He was not currently employed.  On intake examination, he was neat in appearance, fully-oriented, cooperative, and well-behaved.  His speech was relevant, coherent, and normal in rate and tone.  His affect was appropriate but his mood was depressed.  He denied homicidal or suicidal thoughts or plans.  He displayed no psychotic features, and his thinking was clear, logical, and goal-directed.  He denied hallucinations.  During his hospitalization, the Veteran was cooperative with treatment, and received both counseling and medication.  He was considered competent to manage his finances.  The final impression was of PTSD, with a GAF score of 45.  

A September 2006 letter was received from a VA care provider who had treated the Veteran since February 2003 for his PTSD.  The examiner stated the Veteran was actively involved in outpatient group and individual therapy for his PTSD.  During that time, the Veteran demonstrated such symptoms as anxiety, anger, sleep disturbances, poor judgment, and depression.  

In September 2006, the Veteran testified before a Decision Review Officer regarding his PTSD.  He stated that his PTSD caused him nightmares, social isolation, strained ties with family members, and depression.  

A June 2007 statement was received from a supervisor at a local mental health center.  He stated that the Veteran worked at the center as a substance abuse counselor from October 2006 until January 2007, when he was let go due to budget cuts.  The Veteran continued to volunteer at the center thereafter, until his health issues prevented him from doing so.  

Another VA psychiatric examination was afforded the Veteran in November 2007.  His reported symptoms included social isolation, poor sleep, and hypervigilance.  He initially denied any legal infractions, but later stated he was arrested for physical abuse of a girlfriend.  He still maintained contact with his ex-wife and his daughter, but otherwise did not socialize much.  He continued to receive counseling and medication for his PTSD.  On objective evaluation, the Veteran was alert and fully oriented.  No impairment in his thought processes were noted.  He was cooperative with the examiner, and made good eye contact.  His speech rate and flow was within normal limits.  He reported some suicidal thoughts, but denied any suicidal or homicidal thoughts or plans.  He reported some auditory hallucinations, consisting of a voice warning him to "watch out."  He also stated he was seeing things.  Daily panic attacks were reported.  His mood was depressed.  No impairment in impulse control was observed.  The Veteran reported some decline in memory function, but denied any obsessive or ritualistic behavior.  A diagnosis of PTSD was confirmed, and a GAF score of 40 was assigned.  The examiner determined the Veteran was competent to manage his finances as well as maintain his personal appearance and hygiene.  

In November 2007, the Veteran again testified before a Decision Review Officer regarding his PTSD.  He stated that his PTSD caused paranoia, especially at night.  He was fearful of enemy soldiers entering his yard.  

The Veteran was again hospitalized from April to June 2008 for treatment of his PTSD.  At admission, he reported a worsening of his PTSD symptoms, especially his anger and aggression.  Other symptoms included nightmares, intrusive thoughts, and irritability.  During his inpatient treatment, he was cooperative and well-behaved.  He was alert and fully oriented, and appropriately dressed and groomed.  No impairment of thought content or processes was noted, and his speech was normal in rate and rhythm.  Judgment and insight were both within normal limits.  After several weeks' treatment, he was discharged to be followed on an outpatient basis.  At discharge, his GAF score was 60.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The Veteran was next afforded a VA psychiatric examination in January 2009.  His claims file was reviewed in conjunction with the examination.  He stated that his PTSD symptoms, including social isolation, hypervigilance, anger, and nightmares, prevented him from maintaining employment.  He also reported anxiety and/or panic attacks on a daily basis.  He was currently employed on a part-time basis as a counselor for a local mental health clinic, but stated he was having conflicts with his supervisor and his clients, and he expected to be fired shortly.  He continued to receive counseling and medication from VA for his PTSD.  Socially, the Veteran had remarried his ex-wife recently, and maintained contact with his daughter and grandchildren.  He otherwise denied any hobbies or social outlets.  He denied any relapses since he quit using drugs in 2002.  He denied any legal difficulties.  On objective evaluation, the Veteran was alert, oriented, and slightly disheveled, with reduced psychomotor response.  His manner was cooperative and courteous, and his speech was of normal rate and rhythm.  His thought processes were slow, but linear and coherent.  The Veteran nodded off during the interview.  He denied any delusions, but reported hearing voices on occasion.  His mood was sad and depressed, and his affect was blunted.  He reported some homicidal ideation against people who had wronged him.  No plans were reported, however.  His memory, attention, and concentration were all poor.  He was, however, able to accomplish all activities of daily living, and he was competent to manage his personal affairs.  The final impression was of PTSD, chronic and severe.  A GAF score of 40 was assigned.  

Most recently, the Veteran underwent a VA psychiatric examination in January 2010.  The Veteran was continuing to receive VA counseling and medication for his PTSD.  His reported symptoms included intrusive thoughts of his wartime experiences, emotional numbing, poor anger control, and heightened irritability.  He also reported a depressed mood and poor sleep.  He was alert and fully oriented, with linear, coherent thought processes.  His speech was within normal limits.  His appearance was mildly disheveled.  Some suicidal thoughts were noted, but the Veteran denied any specific plan.  Some auditory hallucinations were also reported.  His eye contact was fair, and he displayed no inappropriate behaviors.  Remote memory was grossly intact.  The Veteran's judgment was grossly intact, and his insight was fair.  The examiner considered the Veteran able to accomplish all activities of daily living, and competent to manage his personal finances.  The final impression was of PTSD with major depressive disorder, chronic.  A GAF score of 40 was assigned.  

The Veteran has also received VA outpatient psychiatric treatment during the pendency of this appeal.  He has consistently reported such symptoms as a depressed mood, social isolation, intrusive thoughts of his military experiences, hypervigilance, and a depressed mood.  At all times of record, he has been fully oriented, with normal speech, thought, and behavior patterns.  His grooming and personal hygiene have been adequate, and his insight and judgment have been fair.  He has denied any suicidal or homicidal plans, and has no reported legal difficulties.  

Considering first the period prior to January 1, 2006, the Board finds an increased rating, to 50 percent, is warranted.  According to the VA psychiatric treatment records for this period, the Veteran reported recurrent nightmares, social isolation, and intrusive thoughts of his Vietnam experiences.  He was occasionally disheveled in his appearance.  His GAF scores for this period were in the 38-46 range, indicative of serious or severe impairment.  Overall, in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 50 percent rating for PTSD is warranted for the period prior to January 1, 2006.  

Considering next entitlement to a disability rating in excess of 50 percent prior to July 1, 2009, the Board finds, after considering the totality of the record, the preponderance of the evidence to be against a disability rating in excess of 50 percent for the Veteran's PTSD during this period.  The evidence of record, including various VA examination reports, does not indicate a higher rating of 70 percent is warranted for this disability.  According to these reports, while the Veteran has reported heightened anger and irritability, he denied both homicidal and suicidal plans, though he did admit occasional thoughts.  He has also denied obsessional rituals which interfere with routine activities.  His speech was also not intermittently illogical, obscure, or irrelevant; at all times of record, he has been able to converse with others in a clear, logical, and coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance, despite his PTSD.  He also had not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has generally denied any legal difficulties related to his psychiatric disability.  VA examination reports indicate he had been fully alert and oriented at all times of record, and though he has reported social isolation, he has maintained some familial relationships, as well as participated in group counseling sessions.  The Board is cognizant that on initial psychiatric intake in August 2002, the Veteran was assigned a GAF score of 38, indicative of severe impairment.  At that time, however, his impairment was attributed to polysubstance abuse, not PTSD.  Since achieving sobriety, his GAF scores have otherwise fluctuated between the moderate and serious range during this period.  Overall, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent for the period prior to July 1, 2009.  

Finally, the Board must consider entitlement to a disability rating in excess of 70 percent from July 1, 2009, to the present.  The evidence of record does not indicate total occupational and social impairment during this period due to the Veteran's PTSD, as would support a 100 percent disability rating.  The January 2009 and January 2010 VA examination reports do not reflect gross impairment in thought processes or communication, as the Veteran's thought content and processes have been generally within normal limits at all times of record, and he has been able to communicate in a normal manner.  He has also denied persistent delusions or hallucinations, with the exception of an occasional auditory hallucination, and has not displayed grossly inappropriate behavior.  Although he has reported some suicidal and homicidal thoughts, he has denied any such plans, indicating he is not a persistent danger to himself or others.  At all times of record, he has displayed an ability to perform all activities of daily living, including maintenance of his personal hygiene, household, and finances, and all examiners of record have judged him competent to manage his financial benefits.  He has also not displayed disorientation to time, place, or person, and has displayed only mild to moderate memory impairment.  He has denied any legal difficulties related to his PTSD.  Overall, the preponderance of the evidence is against a disability rating in excess of 70 percent after July 1, 2009, for the Veteran's PTSD.  Furthermore, the Board concludes that, as the Veteran has displayed an essentially similar level of impairment since the initiation of this appeal, a staged rating in excess of that already awarded is not warranted for any period during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 119.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  While the Veteran has argued that his PTSD severely impairs his ability to maintain and obtain employment, the Board notes he has held various jobs during the pendency of this appeal.  Additionally, while various examiners have indicated some reduced employment capacity due to his PTSD, the majority of such examiners have not concluded that his PTSD prevents any and all forms of employment.  While the Veteran has had several extended hospitalizations during the pendency of this appeal, the Board observes that he has returned to employment following each hospitalization, and was granted temporary total ratings during his hospitalizations themselves.  Finally, the Board observes that the Veteran has been granted disability ratings of 50 and 70 percent for his PTSD, ratings which acknowledge a higher degree of occupational impairment resulting from his PTSD.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board awards the Veteran a 50 percent disability rating effective from the initial award of service connection for PTSD to January 1, 2006, and denies disability ratings in excess of 50 percent prior to July 1, 2009, and in excess of 70 percent thereafter.  As a preponderance of the evidence is against the award of disability ratings in excess of that awarded herein, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating of 50 percent and no higher prior to January 1, 2006, for PTSD is granted.  

Entitlement to a disability rating in excess of 50 percent prior to July 1, 2009, for PTSD is denied.  

Entitlement to a disability rating in excess of 70 percent effective July 1, 2009, for PTSD is denied.  


REMAND

In a June 2005 rating decision, the Veteran was denied service connection for hypertension.  He filed a timely July 2005 notice of disagreement, and was sent an August 2005 statement of the case.  Upon receipt by VA of his VA Form 9 in August 2005, this issue was perfected for appellate review by the Board.  See 38 U.S.C.A. § 7105.  As noted in the introduction, the Veteran had also perfected an appeal on the issue of entitlement to service connection for a heart disorder.  As service connection for coronary artery disease was subsequently granted in a February 2011 rating decision, that issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Nevertheless, the award of service connection for coronary artery disease does resolve the Veteran's pending appeal for service connection for hypertension.  These disabilities are sufficiently dissimilar in their medical nature and rating criteria for the Board to conclude that the issue of service connection for hypertension remains pending.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101.  VA's general rating schedule specifically provides for separate evaluations for hypertension and hypertensive heart disease or other types of heart disease, where applicable.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3).  Thus, the Board finds this issue remains in appellate status.  

Further review of the file indicates that the Veteran may wish to withdraw this issue from appellate consideration, but his intent is unclear.  In an August 2011 written statement, the Veteran wrote "Veteran is very satisfied with recent grant of benefits on 7-8-11."  It is unclear from this statement which issues on appeal, if any, the Veteran wished to withdraw from appellant consideration.  Thus, clarification is required.  

Additionally, the Board notes that the Veteran has been granted service connection for coronary artery disease, as already discussed.  This grant raises the issue of the award of service connection for hypertension on a secondary basis, as due to, the result of, or otherwise aggravated by, his coronary artery disease.  VA is bound to consider all pertinent theories of service connection, whether or not such a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to determine if he wishes to continue his service connection claim for hypertension.  In the event the Veteran or his representative fails to respond, this claim must be considered as pending by the agency of original jurisdiction.  

2.  Afterward, undertake any additional development deemed appropriate, to include obtaining a medical examination and/or opinion if such development is dictated by the record.  Thereafter, give the appellant full opportunity to supplement the record and then adjudicate the Veteran's pending service connection claim for hypertension in light of any additional evidence added to the record.  This adjudication must consider all theories of entitlement reasonably raised by the record, to include entitlement to secondary service connection under 38 C.F.R. § 3.310.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


